DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
Upon further review it has been determined that the Notice of Allowance dated 11/23/2021 was premature and new non-final Office Action will be as follows pursuant to 37 CFR 1.313.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanguy (FR 2800714 B1).
Regarding claims 1, 8, 10, and 15, Tanguy teaches a bottle carrier and the blank for making comprising a body portion (1-4) defining a top body end (18-24) and a 
Regarding claim 2, Tanguy teaches a container and the blank for making further comprising a bottom portion coupled to the bottom body end by a bottom hinge, the bottom portion comprising a pair of bottom side flaps (8-9); a bottom tab flap (7); and a bottom notch flap (6).
Regarding claim 3, Tanguy teaches a container and the blank for making wherein the body portion comprises a first panel (1), a second panel (4), and a third panel (2); the second panel is coupled to the first panel and the third panel (see Fig. 4; panel 4 is foldably attached between 1 and 2); the telescoping panel is coupled to the first panel by the top hinge; and the third panel defines a locking notch (23).
Regarding claims 4 and 17-18, Tanguy teaches a container and the blank for making wherein the telescoping panel defines a locking tab (22); and the locking notch (23) is configured to receive the locking tab.
Regarding claims 6 and 14, Tanguy teaches a container and the blank for making wherein the upper telescoping subpanel defines a locking tab (22) disposed opposite on the telescoping panel from the top hinge (see Fig. 4).

Regarding claim 9, Tanguy teaches a container wherein the telescoping panel at least partially encloses a portion of the cavity when the telescoping panel is positioned in the closed configuration (see Figures 2-3).
Regarding claims 11-12 and 16, Tanguy teaches a container wherein the lower telescoping subpanel is positioned in facing engagement with the panel of the body portion in the closed configuration (see Figures 1-3).  Examiner notes that panel 18c is in face-to-face relationship with panel 1.
Regarding claim 20, Tanguy teaches a container and the blank for making wherein the telescoping panel is positioned within the cavity in the closed configuration, and wherein the telescoping panel is positioned external (see Fig. 1) to the cavity in the open configuration.
Regarding claims 21-22, Tanguy teaches a container and the blank for making wherein the at least one clearance slot is configured to receive a neck (see Fig. 2) of a container when the container is placed in the cavity.
Response to Arguments
6.	Applicant’s arguments, see Pages 6-9, filed 07/02/2021, with respect to the rejection(s) of claim(s) 1-3, 7-9, 13, 15, and 20 under USC 102(a)(1)—in view of Geshay have been fully considered and are persuasive.  Geshay lacks an upper and lower telescoping subpanel with a clearance slot shared between the two.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USC 102(a)(1)--Tanguy.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734